national_office technical_advice_memorandum internal_revenue_service date index numbers control number tam-106096-99 cc dom it a b3 number release date district_director taxpayers’ names taxpayers’ address taxpayer’s id nos year legend x state issue for purposes of sec_108 of the internal_revenue_code which if any of the taxpayers' assets are not included in a determination of whether the taxpayers are insolvent conclusion the fair_market_value of any assets exempt from a creditor's claims under state law is included in determining a taxpayer's insolvency under sec_108 of the internal_revenue_code the contrary conclusion reached in technical_advice_memorandum tr-32-191-90 has been reconsidered and this technical_advice_memorandum revokes technical_advice_memorandum facts on date the taxpayers purchased their residence for 130x dollars on date the mortgagee foreclosed on the residence using a non-judicial foreclosure proceeding at the time of the foreclosure the residence had a fair_market_value of 100x dollars and was subject_to a mortgage with an outstanding balance of 122x dollars due to the state anti- deficiency statute the mortgagee is barred from attempting to tam-106096-99 collect from the mortgagor a deficiency resulting from the non- judicial foreclosure of a residence whose fair_market_value has fallen below the outstanding mortgage balance under state law a mortgagee has the option of foreclosing using a judicial procedure under which a deficiency judgment can be enforced or a non-judicial procedure under which a deficiency judgment is prohibited therefore the deficiency of 22x was discharged by the non-judicial foreclosure it is represented that the taxpayers were insolvent on the date of the foreclosure if assets exempt from the claims of creditors under applicable state law are not included in the insolvency determination the taxpayers have not filed bankruptcy applicable law and rationale under sec_61 of the code except as otherwise provided gross_income means all income including income from the discharge_of_indebtedness example of sec_1_1001-2 of the income_tax regulations provides that when property subject_to a recourse_liability is transferred to a creditor in satisfaction of the liability the taxpayer has capital_gain or loss to the extent of the difference between the fair_market_value of the property and the taxpayer's basis in the property and discharge_of_indebtedness income to the extent of the difference between the outstanding amount of the indebtedness and the fair_market_value of the property sec_108 of the code provides that discharge_of_indebtedness income is excluded from gross_income if the discharge occurs when the taxpayer is insolvent sec_108 provides that the amount excluded by sec_108 shall not exceed the amount by which the taxpayer is insolvent sec_108 of the code defines insolvent to mean the excess of liabilities over the fair_market_value of assets determined immediately before the discharge the bankruptcy_tax_act_of_1980 pub_l_no 1980_2_cb_607 substantially amended sec_108 of the code and among other things codified in sec_108 the judicially developed insolvency_exception to the general_rule that income is realized upon the discharge_of_indebtedness see s rep no 96th cong 2d sess 1980_2_cb_623 the bankruptcy_tax_act also added sec_108 of the code which provides that the insolvency_exception in sec_108 is the exclusive insolvency_exception the statutory language of sec_108 of the code does not specify which assets and which liabilities are taken into consideration for determining the definition of insolvent and the tam-106096-99 committee reports to the bankruptcy_tax_act do not clarify this definition although case law interpreting the judicial insolvency exclusion that was in effect prior to the enactment of the bankruptcy_tax_act_of_1980 excluded assets exempt from creditors under state law see 42_bta_1110 marcus estate v commissioner tcmemo_1975_9 aod date the statutory language places no limitation on assets that are taken into account in determining a taxpayer’s solvency the plain meaning of the term asset in sec_108 would include all of the taxpayer's assets in the insolvency calculation generally where the language of a statute is clear and unambiguous no further inquiry into the meaning of the statute is needed mertens law of federal taxation dollar_figure further sec_108 as an exclusion from income is to be construed narrowly u s v centennial savings bank fsb 499_us_573 further the legislative_history provides no clear guidance regarding the treatment of exempt assets for purposes of the insolvency definition the legislative_history specifically cites 70_f2d_95 5th cir and 36_bta_289 which established the prior judicial insolvency_exception s rep no th cong 2d sess 1980_2_cb_623 it does not cite the progeny of those cases that held in applying the judicial insolvency_exception assets exempt under state law should not be included in the measure of insolvency see 42_bta_1110 marcus estate v commissioner tcmemo_1975_9 aod date in 489_us_235 the supreme court provided guidance as to when a judicial principle is so longstanding and well-established that it must be considered in statutory interpretation if the supreme court has never clearly acknowledged or relied upon the exception in question then it counsels against concluding that the exception was well recognized ron pair u s pincite since the judicial rule establishing the exclusion of exempt assets was never clearly acknowledged or relied upon by the supreme court and in the absence of any specific citation to that rule in the legislative_history the rule should not be considered in interpreting the subsequent statutory rules dealing with insolvency in addition in bankruptcy code sec_101 congress defined insolvent to exclude among other things property that may be exempted from property of the estate under sec_522 of the bankruptcy code which includes assets exempt under state law thus arguably when congress intended to exclude state exempt assets it specifically provided such an exclusion the legislative_history underlying sec_108 indicates that a tam-106096-99 bankrupt debtor and an insolvent_debtor should be provided with a fresh_start in that they should not be burdened with current taxation on the discharge_of_indebtedness s rep no 96th cong 2d sess 1980_2_cb_624 this rationale was based upon the fact that such debtors would not have assets available to pay a tax_liability that would arise upon the discharge of their debts however excluding exempt assets from the measure of insolvency would provide taxpayers who are economically solvent ie whose total assets exceed their liabilities the opportunity to defer a current tax in instances where they have the ability to pay the tax such taxpayers would have assets available to pay a tax_liability although the assets would be exempt from the reach of creditors under state law for the reasons discussed above we conclude that assets exempt from creditor’s claims under state law should be included in determining a taxpayer's solvency for purposes of sec_108 and sec_108 in this case the taxpayers have discharge_of_indebtedness income as a result of the mortgagee's non-judicial foreclosure on their residence since state's anti-deficiency statute relieved them of their liability for any deficiency on the mortgage note the taxpayers in this case may not exclude assets exempt from the claims of their creditors under state law from the calculation of their total assets for purposes of determining whether they are insolvent under sec_108 of the code a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
